Title: To James Madison from James McClurg, 5 August 1787
From: McClurg, James
To: Madison, James


Dear Sir,
Richmond Augt. 5. 87.
I am much obliged to you for your communication of the proceedings of the Convention, since I left them; for I feel that anxiety about the result, which it’s Importance must give to every honest citizen. If I thought that my return could contribute in the smallest degree to it’s Improvement, nothing should keep me away. But as I know that the talents, knowledge, & well-establish’d character, of our present delegates, have justly inspired this country with the most entire confidence in their determinations; & that my vote could only operate to produce a division, & so destroy the vote of the State, I think that my attendance now would certainly be useless, perhaps injurious.
I am credibly inform’d that Mr. Henry has openly express’d his disapprobation of the circular letter of Congress, respecting the payment of British debts; & that he has declared his opinion that the Interests of this state cannot safely be trusted with that body. The doctrine of three Confederacies, or great Republics, has it’s advocates here. I have heard Hervie support it, along with the extinction of State Legislatures within each great department. The necessity of some independent power to controul the Assembly by a negative, seems now to be admitted by the most Zealous Republicans—they only differ about the mode of constituting such a power. B. Randolph seems to think that a Magistrate annually elected by the people might exercise such a controul as independently as the King of G.B. I hope that our representative, Marshall, will be a powerful aid to Mason in the next Assembly. He has observ’d the continual depravation of Mens manners, under the corrupting Influence of our Legislature; & is convinc’d that nothing but the adoption of some efficient plan from the Convention can prevent Anarchy first, & civil Convulsions afterwards. Mr. H——y has certainly converted a Majority of Prince Edward, formerly the most averse to paper-money, to the patronage of it. The opposers of this Scheme are generally favourers of Installments, together with a total prohibition of foreign Luxuries; that people having no temptation to spend their money, may devote it to Justice. The Importance of the next Assembly, with respect to so many objects of great public Interest, makes me wish most sincerely that Congress was deprived of you, at least for this Session.
Mr. Jones has left town, on a pilgrimage to the Temple of health, somewhere about the Mountains. He had been very sick, but seem’d well enough recover’d before he left us.
You will please to present my Compts. to your Colleagues, & my Acquaintance in your house, & believe me, with perfect esteem & regard, Dear Sir, Your friend, & humble Servt.
James McClurg
